Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on September 19, 2019, which is a national stage entry of a PCT application filed on March 19, 2018, claiming priority to a provisional application dated March 19, 2017.
Claims 1-13 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on January 3, 2020 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, 
In the instant case, Claims 1-10 are directed toward a method, i.e., process.  Thus, each of these claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows: 
Claim 1.  A method of authentication of a food product, the method comprising:
tagging a food product with a unique code;
recording vital information associated with the food product, the vital information including one or more of an image of the food product, a date and time the food product was tagged, a weight of the food product, a location the food product was obtained and a type of the food product;
uploading the vital information to a computer server; and
associating the vital information with the unique code so that the vital information is specific to each unique code.

Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. (4) at 55.  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer, which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See 84 Fed. Reg. (4) at 56; see also MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract commercial interaction is merely implemented by a general purpose computer.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited generically recited computers and software that provide or achieve the steps of the invention.  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  

The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Claims 2-10 recite further limitations on the code, the tag, the information tracked regarding the food, or what the food is.  In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claim 1.  Therefore, Claims 1-10 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 5, 7, 9, and 10 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Dlott et al. (US 7,440,901, hereinafter “Dlott”).

Claim 1.  Dlott teaches: A method of authentication of a food product, the method comprising:
tagging a food product with a unique code (see, e.g., Figure 5 feature 120 teaching a unique identification; see column 5 lines 48-67 teaching identifying where the food comes from with a unique alphanumeric identifier; see column 10 lines 1-6 teaching a unique identification code 120 that stores, for each record, a unique identifier that identifies the relevant agricultural product, such as using a UPC code; see further column 17 line 63 to column 18 line 10 and again at column 18 lines 37-48 teaching substantially the same; see additionally column 19 lines 53-59 teaching generating the ;
recording vital information associated with the food product, the vital information including one or more of an image of the food product, a date and time the food product was tagged, a weight of the food product, a location the food product was obtained and a type of the food product (see, e.g., at least column 17 lines 22-45 teaching collecting various environmental data such as weight; see also column 16 lines 58-67 teaching adding date and time and location data to the data record; see further Figure 4 teaching that location, metrics, and date/time data 102 are added throughout the chain of custody, such as at processing operations; see also column 14 lines 1-11 noting that the product identification code may not be associated with the product until packaging, i.e., tagging);
uploading the vital information to a computer server (see, e.g., Figures 6 and 7 teaching that data collected by custodians are uploaded to the agricultural management information system 50; see also column 8 lines 25-28 teaching that created data records are communicated from the custodian to the agricultural management information system); and
associating the vital information with the unique code so that the vital information is specific to each unique code (see Figure 12 and column 17 line 63 to column 18 line 10 teaching that the unique codes 402 and 404, i.e., unique identifier 120, can link many records to one specific agricultural product).

Claim 2.  Dlott teaches the limitations of Claim 1.  Dlott further teaches: The method according to claim 1, wherein the unique code is provided on a physical tag and applied to the food product (see Figure 7 features 184 and 206; see further Figure 8B and 8C feature 210; see also Figure 16B teaching three different physical tags 534 with the unique UPC 536 on the food products).

Claim 5.  Dlott teaches the limitations of Claim 1.  Dlott further teaches: The method according to claim 1, wherein the food product comprises a fish (see column 4 lines 55-62 teaching that the agricultural products 28 about which the invention relates can include fish and seafood; see also column 5 lines 1-5 and 20-47 teaching that the location of any fishing operation, fish hatchery, aquaculture, etc. can be tracked similarly to a field plot for agricultural produce).

Claim 7.  Dlott teaches the limitations of Claim 1.  Dlott further teaches: The method according to claim 1, further comprising: uploading information about the food product during a supply process that can include shipping and delivery of the food product, where any information uploaded is associated with the unique code and stored in the computer server (see Figure 4 teaching transport operations 116 and capturing location, date/time, and other metrics; see also Figure 12 teaching obtaining all data throughout the entire chain-of-custody 406, including transport, i.e., shipping and delivery, and associating all data with the UPC and lot number 402 and 404; see also column 12 lines 6-20 teaching transporters utilize hand-held devices to add data to the unique code; see additionally Figure 6 feature 154 teaching the transportation part of the chain of custody and utilizing data capture device 170 to upload information to the 

Claim 9.  Dlott teaches the limitations of Claim 7.  Dlott further teaches: The method according to claim 7, wherein a scan of the unique code on a mobile electronic device causes the vital information of the food product to be provided to the mobile electronic device from the computer server (see column 8 lines 45-61 teaching that a consumer may generate a request for information regarding the product and the information that matches is retrieved and provided to the consumer; see also Figure 3 features 78, 80, 82, and 84 teaching substantially the same; regarding that the electronic device is mobile and scans the unique code, note that column 21 lines 51-65 teach that the computing device used to request the information can be a PDA, a mobile telephone, a hand-held computer, etc., and that those computers can used a barcode reader 194 or other means such as optical or video).

Claim 10.  Dlott teaches the limitations of Claim 1.  Dlott further teaches: The method according to claim 1, wherein an image taken by the mobile electronic device can be sent to the computer server and matched to the image stored on the computer server to identify the food product (see column 8 lines 45-61 teaching that a consumer may generate a request for information regarding the product and the information that matches is retrieved and provided to the consumer; see also Figure 3 features 78, 80, 82, and 84 teaching substantially the same; regarding that the electronic device is mobile and takes an image, note that column 21 lines 51-65 teach that the computing device used to request the information can be a PDA, a mobile .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Dlott in view of “Ticket Printing,” First Edition Printers, archived on July 30, 2016 and provided in Applicant’s January 3, 2020 IDS (hereinafter “Ticket Printing”).

Claim 3.  Dlott teaches the limitations of Claim 2.  Dlott fails to teach: The method according to claim 2, wherein the unique code is provided on at least three portions of the tag, wherein each of the three portions are separable from each other.  Nevertheless, Dlott does teach utilizing barcodes that can be, e.g., placed in a book of codes that need to be separated from each other (see Figure 8D feature 222; see further column 13 lines 8-14) as well as teaching a tag that goes on the food product with the unique code (see at least Figure 16B features 534 and 536).  Nevertheless, Dlott fails to teach three portions of the tag that are separable from each other, each with the unique code.  Such a feature is taught, however, in the prior art.  Ticket Printing, for example, teaches a ticket with two perforations to allow for separation into three portions, each of which is numbered with a code (see page 1 first paragraph).    
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of a tag separable into three portions with the code on each portion (as disclosed by Ticket Printing) to the known method and system of tracing a product throughout its entire chain of custody (as disclosed by Dlott).  One of ordinary skill in the art would have been motivated to apply the known technique of a tag separable into three portions with the code on each portion because, as Dlott notes, many different parties may 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of a tag separable into three portions with the code on each portion (as disclosed by Ticket Printing) to the known method and system of tracing a product throughout its entire chain of custody (as disclosed by Dlott), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of a tag separable into three portions with the code on each portion to the known method and system of tracing a product throughout its entire chain of custody, because it is predictable that the tag of Ticket Printing could work just like the UPC barcode of Dlott).  See also MPEP § 2143(I)(D).

Claims 4 and 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Dlott in view of Ticket Printing and further in view of Kekidis, et al., “fTRACE – System Guide”, provided in Applicant’s IDS dated January 3, 2020 (hereinafter “Kekidis”).

Claim 4.  The combination of Dlott and Ticket Printing teaches the limitations of Claim 3.  The combination of Dlott and Ticket Printing fails to teach: The method according to claim 3, wherein each unique code has a first part and a second part, and wherein each first part of each unique code is substantially the same as the remaining first parts, to identify the particular food product, and each second part of each unique code is different from the other second parts, to identify a part of the particular food product.  Dlott does teach, however, providing a unique code 120 that encodes for different items of information (see at least Figure 5) and identifies the particular agricultural product (see at least column 10 lines 1-6).  Thus, Dlott teaches a unique code that could have different parts that identifies a particular food product, but Dlott fails to expressly teach a first and second part of the code that identify the product and a part of the product, respectively.  Nevertheless, such a feature is taught in the prior art.  Kekidis, for example, teaches a first and second part of the code that identify the product and a part of the product, respectively (see page 11 teaching a code with at least two different parts, one for product and one for part based on processing of the product).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of separating the unique code into at least two portions (as disclosed by Kekidis) to the known method and system of tracing a product throughout its entire chain of custody (as disclosed by Dlott and Ticket Printing).  One of ordinary skill in the art would have been motivated to apply the known technique of separating the unique code into at least two portions because separating the code would allow different data to be encoded for later retrieval.  
See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of separating the unique code into at least two portions to the known method and system of tracing a product throughout its entire chain of custody).  See also MPEP § 2143(I)(D).

Claim 11.  Dlott teaches: A tag for authenticating a food product, comprising: 
a display portion (see Figure 16B);
an image portion on the display portion representing a sample image of a food product (see Figure 16B teaching a UPC code, which is an image that represents the food product); and
a unique code provided on at least three portions of the display portion, wherein each of the three portions are separable from each other (see Figure 16B, though noting that this is further addressed below);
wherein each unique code has a first part and a second part (see, e.g., Figure 5 feature 120 teaching a unique code that is based on different parts 122, 124, 126, 128, 130, etc., though noting this is further addressed below); and 
wherein each first part of each unique code is similar to the remaining first parts, and each second part of each unique code is different from the other second parts (this is addressed below).
Regarding a unique code provided on at least three portions of the display portion, wherein each of the three portions are separable from each other, Dlott does not teach this limitation.  Dlott does, however, teach utilizing barcodes that can be, e.g., placed in a book of codes that need to be separated from each other (see Figure 8D feature 222; see further column 13 lines 8-14) as well as teaching a tag that goes on the food product with the unique code (see at least Figure 16B features 534 and 536).  Nevertheless, Dlott fails to teach three portions of the tag that are separable from each other, each with the unique code.  Such a feature is taught, however, in the prior art.  Ticket Printing, for example, teaches a ticket with two perforations to allow for separation into three portions, each of which is numbered with a code (see page 1 first paragraph).    
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of a tag separable into three portions with the code on each portion (as disclosed by Ticket Printing) to the known method and system of tracing a product throughout its entire chain of custody (as disclosed by Dlott).  One of ordinary skill in the art would have been motivated to apply the known technique of a tag separable into three portions with the code on each portion because, as Dlott notes, many different parties may 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of a tag separable into three portions with the code on each portion (as disclosed by Ticket Printing) to the known method and system of tracing a product throughout its entire chain of custody (as disclosed by Dlott), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of a tag separable into three portions with the code on each portion to the known method and system of tracing a product throughout its entire chain of custody, because it is predictable that the tag of Ticket Printing could work just like the UPC barcode of Dlott).  See also MPEP § 2143(I)(D).
Regarding wherein each unique code has a first part and a second part and wherein each first part of each unique code is similar to the remaining first parts, and each second part of each unique code is different from the other second parts, Dlott does teach, however, providing a unique code 120 that encodes for different items of information (see at least Figure 5) and identifies the particular agricultural product (see at least column 10 lines 1-6).  Thus, Dlott 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of separating the unique code into at least two portions (as disclosed by Kekidis) to the known method and system of tracing a product throughout its entire chain of custody (as disclosed by Dlott and Ticket Printing).  One of ordinary skill in the art would have been motivated to apply the known technique of separating the unique code into at least two portions because separating the code would allow different data to be encoded for later retrieval.  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of separating the unique code into at least two portions (as disclosed by Kekidis) to the known method and system of tracing a product throughout its entire chain of custody (as disclosed by Dlott and Ticket Printing), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to See also MPEP § 2143(I)(D).

Claim 12.  The combination of Dlott, Ticket Printing, and Kekidis teach the limitations of Claim 10.  Kekidis further teaches: The tag of claim 11, wherein the first part of the unique code identifies the particular food product and the second part of the unique code identifies a part of the particular food product (see page 11 teaching a code with at least two different parts, one for product and one for part based on processing of the product, where each part is standardized for all of the products being traced).

Claim 13.  The combination of Dlott, Ticket Printing, and Kekidis teach the limitations of Claim 10.  Kekidis further teaches: The tag of claim 12, wherein the first part of the unique code identifies a unique fish and the second part of the unique code identifies a body part of the fish (see page 11 teaching a code with at least two different parts, one for product and one for part based on processing of the product, where each part is standardized for all of the products being traced).  Alternatively, because Dlott teaches recording both the activity of the harvesting/catching of the fish (see column 4 line 55 to column 5 line 47) as an activity in the unique code (see Figure 5 features 120 and 130) as well as processing of the food (see column 6 lines 1-5 and column 9 lines 10-33), and because Kekidis teaches the different parts of the traceability codes, these combined teachings render this limitation obvious.   

Claims 6 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Dlott in view of Aljawhari (US 2017/0228742).

Claim 6.  Dlott teaches the limitations of Claim 5.  Dlott further teaches: The method according to claim 5, wherein the vital information includes the date and location the fish was caught or harvested, the type of species of the fish, the temperature of the fish when harvested, caught or transported and the weight of the fish (see, e.g., Figure 4 noting that location, date and time, and “metrics” are collected at production operations 110, noting that “production practices” include fishing operations as taught in column 6 lines 1-11 as well as that a unit 18 may include 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of recording specific data such as temperature at capture, weight, and storage and species of the fish (as disclosed by Aljawhari) as additional data in the known method of collecting all data on agricultural products throughout the entire chain of 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of recording specific data such as temperature at capture, weight, and storage and species of the fish (as disclosed by Aljawhari) as additional data in the known method of collecting all data on agricultural products throughout the entire chain of custody and associating the data with a single unique code (as disclosed by Dlott), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of recording specific data such as temperature at capture, weight, and storage and species of the fish as additional data in the known method of collecting all data on agricultural products throughout the entire chain of custody and associating the data with a single unique code, because predictably the data collected by Aljawhari is just additional data metrics and Dlott already accounts for See also MPEP § 2143(I)(D).

Claim 8.  Dlott teaches the limitations of Claim 7.  Dlott further teaches: The method according to claim 7, wherein the travel information can include the temperature of the food product, the location, date and time the travel information is uploaded, and the retailer the food product is delivered to (see Figure 6 teaching that the retailer 160 uploads data as does the transporter 154; see also Figure 12 feature 406 teaching that throughout the chain of custody data are generated and linked with the particular food product; see further column 9 lines 25-33 teaching that exemplary data records 102 for the product include time and date information as well as measured metrics; see also column 10 lines 7-15, column 15 lines 44-50, and column 16 line 62 disclosing substantially the same; see further Figure 4 noting that transporter 116 uploads location, metrics, and date/time data 102 to the database/server 103).  While Dlott teaches these limitations, for the purpose of compact prosecution, Examiner asserts that even if Dlott failed to teach, e.g., the temperature of the food product or the retailer to which the product is delivered, such features are taught in the analogous prior art.  Aljawhari, for example, teaches these features.  Specifically, Aljawhari teaches accumulating data “as the product progresses along the supply chain, each of which may be communicated or stored for later communication by a recorder” and that examples include the temperature of the fish when transported and the retailer that will sell the fish (see ¶ 70; see further Figure 19 teaching the different retailers to which the product was delivered).  Because Aljawhari teaches accumulating data “as the product progresses along the supply chain, each of which may be 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of recording specific data such as temperature of storage and the retailer to which it is delivered (as disclosed by Aljawhari) as additional data in the known method of collecting all data on agricultural products throughout the entire chain of custody and associating the data with a single unique code (as disclosed by Dlott).  One of ordinary skill in the art would have been motivated to apply the known technique of recording specific data such as temperature of storage and the retailer to which it is delivered because it is specific data accumulated “as the product progresses along the supply chain,” which may be communicated or stored for later communication by a recorder” (see Aljawhari ¶ 79).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of recording specific data such as temperature of storage and the retailer to which it is delivered (as disclosed by Aljawhari) as additional data in the known method of collecting all data on agricultural products throughout the entire chain of custody and associating the data with a single unique code (as disclosed by Dlott), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., See also MPEP § 2143(I)(D).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627